Smith, J.
The district court decided that a lessee of common school land possessed a property interest in certain im*467provements placed on the land by his predecessor. The Board of Educational Lands and Funds appeals.
The parties concede the facts as follows: Effective January 1, 1945, Robert Carman obtained a renewal of a lease that he had acquired by assignment in December 1934. The renewal term was 25 years. Lindberg Carman acquired the renewal lease by operation of law upon the death of Robert, his father. At the expiration of the term the board extended the lease to Lindberg on a year-to-year basis.
The improvements in dispute were two houses, a granary, a cattle shed, an open shed, a double com crib, a well, a cistern, and board and wire fences. The lessee had placed them upon the land after 1934 and prior to 1953 without permission of the board. Lindberg acquired whatever interest Robert possessed.
A lessee of common school land possesses a compensable interest in improvements covered by statute and placed by him or his predecessor in interest on the land prior to September 14, 1953, in accordance with statute, notwithstanding the subsequent determination of unconstitutionality of the statute or the absence of permission from the Board of Educational Lands and Funds. State v. Rosenberger, 187 Neb. 726, 193 N. W. 2d 769 (1972).
The judgment of the district court was correct.
Affirmed.